—Carpinello, J.
Following his conviction of attempted robbery in the first degree, petitioner was released on parole and, during that time, committed the crime of criminal possession of a weapon in the third degree. Upon his reincarceration, petitioner’s request for merit time allowance was denied on the basis that he was under parole supervision for a violent felony offense at the time he committed the subsequent nonviolent felony. He commenced this CPLR article 78 proceeding challenging the denial and Supreme Court dismissed the petition, resulting in this appeal.
“The effect of a merit time allowance would be to accelerate petitioner’s original parole hearing date * * *” (Matter of McKeown v Goord, 284 AD2d 622). Therefore, his subsequent appearance before the Parole Board renders this appeal moot (see id.).
Cardona, P.J., Mercure, Peters and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.